Citation Nr: 0325949	
Decision Date: 10/01/03    Archive Date: 10/15/03

DOCKET NO.  99-21 923A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder, claimed as a stomach disorder, secondary to 
medications taken for service-connected disabilities.  



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from January 1982 to January 
1986 and from April 1987 to April 1991.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a rating decision of the RO 
which denied service connection for a stomach disorder 
secondary to service-connected lumbosacral strain on the 
grounds that the claim was not well grounded.  The Board 
remanded the appeal to the RO for additional development in 
January 2001.  

Although the issue on appeal was characterized by the RO as 
service connection secondary to lumbosacral strain, the basis 
of the claim is that he has a stomach disorder which was 
caused by the medications taken for his low back disability.  
However, as service connection was recently granted for a 
psychiatric disability, for which the veteran also takes 
medications which may play some part in his stomach 
complaints, (see 6/02 VA outpatient report), the Board has 
recharacterized the issue to more clearly reflect the 
underlying nature of his claim.  


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the veteran's appeal.  

As indicated above, the Board remanded the appeal to the RO 
in January 2001 to comply with the then recently enacted VCAA 
of 2000, and to have the veteran examined by VA to determine 
the nature and, if possible, etiology of his stomach 
complaints.  The Board specifically directed the RO to have 
the veteran examined and to obtain a medical opinion as to 
whether any identified stomach disorder was due to or 
aggravated by the medication he takes for his service-
connected low back disability.  

Subsequently, the RO obtained all available VA outpatient 
records, some of which noted a chronic history of stomach 
pain, history of GI bleeding, and possible gastrointestinal 
reflux disease (GERD), and without the benefit of a VA 
examination or a medical opinion, denied the claim on the 
grounds that he had not provided evidence of a current 
stomach disorder or a nexus to service or a service-connected 
disability.  Moreover, the RO did not comply with the new 
notification requirements and development procedures as 
mandated by VCAA.  Specifically, the RO did not send a letter 
to the veteran advising him of VA's duty to assist under 
VCAA, to include what evidence had been obtain and how his 
claim was still deficient.  

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
Court held that a remand by the Board imposes upon the 
Secretary of the VA a concomitant duty to ensure compliance 
with the terms of the remand.  It was further held that where 
the remand orders of the Board are not complied with, the 
Board errs in failing to insure compliance.  

In light of the RO's failure to comply with VCAA or to obtain 
a medical opinion as to the nature and etiology of the 
veteran's complaints, the Board is compelled to remand the 
appeal for additional development.  

Additionally, the Board notes that while the RO considered 
the appropriate laws and regulations pertaining to secondary 
service connection, it does not appear that consideration was 
given to aggravation of a nonservice connected disability 
under the holding in Allen v. Brown, 7 Vet. App. 439 (1995).  
In that case, the Court held that service connection may be 
granted on a secondary basis where a service connected 
disability is aggravating a nonservice-connected disability.  
Accordingly, the RO should consider the issue of secondary 
service connection, to include the holding in Allen.  

Given the absence of relevant clinical information and the 
failure to comply with VCAA, the Board finds that further 
development of the record is necessary.  The duty to assist 
includes providing a medical examination or obtaining a 
medical opinion where, as here, the evidentiary record 
contains competent lay evidence of persistent or recurrent 
symptoms of disability, or indicates that the claimed 
disability or symptoms may be associated with another 
service-connected disability.  38 C.F.R. § 3.159(c),(4),(A) & 
(C) (2003).  (See 8/01, 6/02, and 8/02 VA outpatient 
reports.)  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

This file was transferred to the Board in May 2003.  
Subsequently, the veteran's national service officer 
submitted a notice of disagreement regarding the assignment 
of a 50 percent rating for depression.  The representative 
also indicated that the veteran's service-connected 
disabilities rendered him unable to work, and that the RO 
should have considered the issue of a total rating based on 
individual unemployability.  It is contended that 38 C.F.R. 
§ 4.16 should have been addressed by the RO.  The filing of a 
Notice of disagreement puts the issue of a higher rating for 
depression in appellate status and a Statement of the Case in 
regard to that issue must issued to the veteran.  In such 
situations, the United States Court of Appeals for Veterans 
Claims has held that the Board should remand the matter to 
the RO for the issuance of a Statement of the Case.  See 
Manlincon v. West, 12 Vet. App. 239, 240-41 (1999).

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and implementing regulations are fully 
complied with.  Compliance requires that 
the veteran be notified, via letter, of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary, that is necessary to 
substantiate the claim.  A general form 
letter, prepared by the RO, not 
specifically addressing the disability or 
disabilities at issue, is not acceptable.  
The RO must indicate which portion of 
that information and evidence, if any, is 
to be provided by the claimant, and which 
portion, if any, the Secretary will 
attempt to obtain on behalf of the 
claimant.  After the veteran and his 
representative have been given notice as 
required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), (see also 
Quartuccio, supra), they should be given 
the opportunity to respond.  

2.  The RO should also take appropriate 
steps to contact the veteran and obtain 
the names and addresses of all medical 
care providers, VA or private, who 
treated him for stomach problems since 
December 2002.  After the veteran has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtained 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard.

3.  The RO should contact the veteran and 
inquire whether he is in receipt of 
Social Security Administration (SSA) 
disability benefits.  If the response is 
in the affirmative, then the RO should 
obtain from SSA the records pertinent to 
the appellant's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.

4.  The veteran should be afforded a VA 
gastrointestinal examination to determine 
the nature and, if possible, etiology of 
his stomach complaints, variously 
diagnosed as GERD and dyspepsia.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  If a chronic 
gastrointestinal disorder is identified, 
the examiner should offer an opinion as 
to whether it is at least as likely as 
not that the identified disability is 
proximately due to or the result of 
medications taken for any of his service-
connected disabilities.  The examiner 
should also comment on whether it is at 
least as likely as not that any 
identified gastrointestinal disorder is 
being aggravated by those medications.  
If the physician is unable to make any 
determination, he or she should so state 
and indicate the reasons.  

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  

6.  After the requested development has 
been completed, the RO should 
readjudicate the merits of the claim 
based on all the evidence of record and 
all governing legal authority, including 
the Veterans Claims Assistance Act of 
2000 and implementing regulations, and 
any additional information obtained as a 
result of this remand.  This should 
include consideration of whether any 
identified gastrointestinal disorder is 
proximately due to or the result of, or 
being aggravated by any medications taken 
for his service-connected disabilities.  
The provisions of Allen v. Brown, 7 Vet. 
App. 439 (1995) should be considered.  If 
the benefits sought on appeal remain 
denied, the veteran and his 
representative should be furnished an 
SSOC, and given the opportunity to 
respond thereto. 

7.  The veteran should be issued a 
statement of the case regarding the issue 
of entitlement to an initial rating for 
in excess of 50 percent for depression to 
include consideration of a total rating 
under 38 C.F.R. § 4.16(b), if applicable.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


